


117 HR 4166 IH: Saving Hazardous And Declining Environments Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4166
IN THE HOUSE OF REPRESENTATIVES

June 24, 2021
Mrs. Watson Coleman (for herself, Ms. Barragán, Mr. Blumenauer, Mr. Bowman, Ms. Bush, Mr. Carson, Ms. Chu, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Evans, Mrs. Hayes, Mr. Huffman, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Jones, Ms. Kaptur, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Lowenthal, Ms. Matsui, Ms. Meng, Ms. Newman, Ms. Norton, Ms. Ocasio-Cortez, Mr. Pocan, Mr. Quigley, Mr. Raskin, Mr. Sires, Mr. Soto, Ms. Strickland, Mr. Suozzi, Ms. Tlaib, Ms. Velázquez, Ms. Williams of Georgia, Ms. Wilson of Florida, and Mr. Yarmuth) introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To direct the Secretary of Housing and Urban Development to establish a grant program for planting of qualifying trees in eligible areas, and for other purposes.


1.Short titleThis Act may be cited as the Saving Hazardous And Declining Environments Act or the SHADE Act.  2.Tree planting grant program (a)EstablishmentThe Secretary of Housing and Urban Development, in coordination with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall establish a grant program under which the Secretary shall award grants to eligible entities to plant qualifying trees in eligible areas. 
(b)Applications
(1)In generalAn eligible entity that seeks to receive a grant under subsection (a) shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may require. (2)ContentsAn application submitted under paragraph (1) shall include a 5-year timeline and budget for the planting and maintenance associated with any qualifying trees awarded. 
(3)Community involvementThe Secretary shall require eligible entities to develop a public participation plan to ensure that residents of the area in which a project is to be implemented are involved in decision-making about the project and such public participation plan may include— (A)opportunities for local non-profits to be involved;
(B)opportunities for public input; and (C)demonstrated support from the community.
(c)Selection
(1)In generalThe Secretary shall determine which eligible entities shall receive a grant under this section.  (2)PriorityWhen awarding grants under subsection (a), the Secretary shall give priority to eligible entities that, as determined by the Secretary, have or are likely to develop a housing policy plan designed to avoid the displacement of current residents, including a plan for new housing development or a plan for increasing property value in the eligible area. 
(d)Use of amountsAn eligible entity that receives a grant under subsection (a) shall use amounts provided to cover costs associated with— (1)implementing the tree planting project in an eligible area, including—
(A)planning and designing the planting activity; (B)purchasing qualifying trees; and
(C)preparing the site and conducting planting, including the labor and cost associated with the use of machinery; (2)maintaining and monitoring planted trees for a period of up to 5 years to ensure successful establishment of the qualifying trees;
(3)training activities associated with the project; and (4)other relevant costs, as determined by the Secretary.
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out the Program $50,000,000 for each of fiscal years 2022 through 2032. (f)DefinitionsIn this section:
(1)Eligible entityThe term eligible entity means— (A)a State, Territory, or Tribal agency;
(B)a local government entity; (C)an Indian Tribe; and
(D)a nonprofit organization. (2)Eligible areasThe term eligible area means a redlined area or an overburdened area.
(3)Limited English proficiency householdThe term limited English proficiency household means that a household does not have an adult that speaks English very well as determined by the United States Census Bureau.  (4)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(5)Local governmental entityThe term local governmental entity means any municipal government or county government with jurisdiction over local land use decisions. (6)Overburdened areaThe term overburdened area means, as determined by the Secretary, an area where—
(A)35 percent or more of households qualify as low-income households;  (B)40 percent or more of residents identify as a minority or as members of a State-recognized tribal community; or
(C)40 percent or more of households are limited English proficiency households. (7)Nonprofit organizationThe term nonprofit organization means an organization that—
(A)is described in section 170(h)(3) of the Internal Revenue Code of 1986; and (B)operates in accordance with one or more of the purposes described in section 170(h)(4)(A) of that Code.
(8)Qualifying treeThe term qualifying tree means a tree that— (A)is a species that is not an invasive species in the eligible area in which such tree is to be planted; and
(B)is not a species that is, in the eligible area at the time of planting, being attacked by an invasive species, unless the eligible entity has a plan to limit the risk of death of the tree to be planted.  (9)Redlined areaThe term redlined area means, as determined by the Secretary—
(A)a census tract graded as hazardous or definitely declining in maps drawn by the Home Owners’ Loan Corporation that are, as of the date of enactment of this Act, low-income communities; and (B)a census tract that was designated for non-White citizens in jurisdictions that historically had racially segregated zoning codes and are, as of the date of enactment of this Act, low-income communities.
(10)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.   